NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0214-18T2

SASIREKHA MAGUDAPATHI,

          Plaintiff-Appellant,

v.

RANGARAJAN CALYANAKOTI,

          Defendant-Respondent.


                    Submitted September 17, 2019 – Decided October 10, 2019

                    Before Judges Yannotti and Currier.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Somerset County,
                    Docket No. FM-18-0639-15.

                    Peter A. Ouda, attorney for appellant.

                    Rangarajan Calyanakoti, respondent pro se.

PER CURIAM

          In this matrimonial action, plaintiff Sasirekha Magudapathi appeals two

orders entered on August 10, 2018. The first order denied her request for the
disclosure and distribution of defendant Rangarajan Calyanakoti's State Bank of

India (SBI) account. Plaintiff challenges the portions of the second order that

denied her application to correct a February 2, 2018 order regarding the parties'

property in Bangalore, India, denied her request for counsel fees, and required

the parties to share equally in the costs of a guardian ad litem and custodial

expert. We affirm in part, reverse in part, and remand for entry of an order in

conformance with this opinion.

      Following the execution of a Marital Settlement Agreement (MSA) and

entry of a Dual Final Judgment of Divorce (FJOD) in October 2015, the parties

have engaged in a robust post-judgment motion practice. In a prior appeal,

plaintiff contended defendant had not complied with the equitable distribution

of his bank accounts as required under the MSA. We agreed and remanded "for

the entry of an order requiring defendant to produce to plaintiff the pertinent

bank statements demonstrating the alleged distribution to her of his accounts."

Magudapathi v. Calyanakoti, No. A-2106-16 (App. Div. Mar. 13, 2018) (slip op.

at 3-4).

      On remand, the Family Part judge entered a case management order

requiring the parties to produce "all bank, stock and bond account statement[s]

for all accounts in their name or in the name of another on their behalf located


                                                                         A-0214-18T2
                                       2
in the United States, India or anywhere else." The period of those statements

included "September 2014 through March 2015."

        In response, plaintiff requested information regarding "the disclosure and

distribution of a State Bank of India account" held by defendant. This account

was in addition to the two accounts defendant had previously listed in his Case

Information Statement (CIS).1 In his reply certification, defendant stated his

"SBI Account" contained $134 "around the date of filing of [d]ivorce" in January

2015.2 He also advised the SBI statement had been provided to plaintiff and her

counsel.

        On August 10, 2018, a different Family Part judge (the motion judge)

considered plaintiff's motion and denied her request for distribution of the SBI

account. In a written statement of reasons, the motion judge found the request

was "beyond the scope of the Appellate Division remand decision" and plaintiff

failed to show proof of the account's existence as she "provide[d] no information

about it except a speculative assertion that the account might have existed . . . ."




1
    The prior appeal only centered on the two accounts listed in defendant's CIS.
2
   A statement from this account is included in defendant's Appendix. The
account's value is indicated in rupees.
                                                                            A-0214-18T2
                                         3
Further, the motion judge noted there was "no motion pending before the court

as to [the SBI] account. . . ."

      Following our remand, the first Family Part judge entered an order

requiring the parties to provide information about all bank accounts held in their

names in the United States, India or elsewhere. Defendant provided the name

and account balance of his SBI account and a statement for the relevant period.

This complied with both this court's remand decision and the Family Part's

subsequent order. It was error, therefore, for the motion judge not to require the

equitable distribution of the SBI account. Therefore, on remand the judge shall

enter an order reflecting the distribution.

      We turn to plaintiff's contentions regarding the apartment in Bangalore,

India. The equitable distribution of this, and several other Indian properties, has

been the subject of multiple post-judgment motions.

      The MSA required the parties to sell the apartment and equally divide the

proceeds from the sale. An August 2016 order appointed a realtor for the

property.   The apartment was one of the subjects raised in cross-motions

considered by the first Family Part judge in January 2018. Defendant contended

that plaintiff had not yet listed the apartment for sale. He requested to purchase

the apartment for $300,000. Plaintiff objected to defendant purchasing the


                                                                           A-0214-18T2
                                         4
property and stated that the presence of tenants in the apartment was impeding

its sale. She requested the judge order the removal of the tenants.

      During the oral argument, the Family Part judge stated she intended to

revise the tentative order to include language that

            the parties will cooperate with the removal of the
            tenants, as I've already put in the tentative, and then it
            will be within [thirty] days of the removal of the tenant,
            the [p]laintiff will have the right to find a third-party
            buyer who is willing to pay $330,000 or more for the
            Bangalore property.

            And if she cannot, the [d]efendant will be able to buy
            the Bangalore property for $300,000.

      However, as the argument progressed, and the judge heard from the parties

themselves as to the real estate sale and rental processes in India, she advised

she could not make a determination at that time. The judge said she would look

at the prior orders regarding the disposition of the apartment, consider all of the

information presented to her, and render a decision within two weeks.

      The subsequent February 2, 2018 order stated in pertinent part: "If no offer

higher than ten percent (10%) of the $300,000.00 stated value of the property is

proffered for the purchase of the Bangalore property within thirty (30) days of

the execution of the Power of Attorney, [d]efendant shall be entitled to purchase




                                                                           A-0214-18T2
                                        5
this property at $300,000.00." There was no reference to the tenancy. Plaintiff

did not move for reconsideration of or appeal from the February 2, 2018 order.

      In July 2018, defendant moved to "exercise his rights to purchase the

Bangalore property . . . for $300,000.00 pursuant to the February 2, 2018,

order. . . ." In a cross-motion, plaintiff opposed defendant's application and

moved to correct the February 2, 2018 order to state: "If no offer above the 10%

of the $300,000.00 stated value is proffered for the purchase of the Bangalore

property within thirty (30) days of the date the tenant vacates the property,

[d]efendant shall be entitled to purchase this property at $300,000.00. . . ."

      In an August 10, 2018 order, the motion judge denied plaintiff's

application, holding that he would "direct enforcement of [the first judge's] order

as written." The judge granted defendant's "request to buy plaintiff out of her

interest in the Bangalore property . . . for $300,000.00. . . ."

      The scope of review of Family Part orders is limited. Cesare v. Cesare,

154 N.J. 394, 411 (1998). We owe deference to the Family Part's findings of

fact because of that court's special expertise in family matters. Id. at 413. Thus,

"'[a] reviewing court should uphold the factual findings undergirding the trial

court's decision if they are supported by adequate, substantial and credible

evidence on the record.'" MacKinnon v. MacKinnon, 191 N.J. 240, 253-54


                                                                           A-0214-18T2
                                         6
(2007) (alteration in original) (quoting N.J. Div. of Youth & Family Servs. v.

M.M., 189 N.J. 261, 279 (2007)).

        While no special deference is owed to the judge's legal conclusions,

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995),

we do "'not disturb the factual findings . . . of the trial judge unless . . . convinced

that they are so manifestly unsupported by or inconsistent with the comp etent,

relevant[,] and reasonably credible evidence as to offend the interests of justice'

or when we determine the court has palpably abused its discretion." Parish v.

Parish, 412 N.J. Super. 39, 47 (App. Div. 2010) (quoting Cesare, 154 N.J. at

412).

        Plaintiff argues defendant received a "windfall" because the motion judge

failed to correct the error in the February 2 order, which did not require the

tenant to vacate the Bangalore property before plaintiff could sell it. Defendant

contends plaintiff is time barred from raising the issue, because the time for

either reconsideration or an appeal of the order has expired.

        We discern no merit to plaintiff's argument.           Although during oral

argument, the first judge proposed a change to the language to her tentative

order, the parties and their counsel continued to argue the issue.              At the

conclusion of the argument, the judge advised she intended to look further into


                                                                                A-0214-18T2
                                           7
the case, including at prior orders, and consider the information presented during

argument prior to issuing an order.           There was no "clear clerical error"

warranting relief as asserted by plaintiff.

        The August 10, 2018 orders denied plaintiff's application for counsel fees

and her request to modify the apportionment of the guardian ad litem and expert

fees. We discern no abuse of discretion in these rulings. After addressing the

governing Rule 5:3-5(c) factors, the motion judge stated: "[N]o attorney fee

award is warranted under the circumstances. This remains a high conflict case

with disputes at every turn. The court does not find bad faith. . . . Each party

has the ability to pay their own counsel fees and is responsible to do so." This

determination is equally applicable to the issue of the allocation of the expert

fees.

        Affirmed in part, reversed in part, and remanded to the trial court solely

for the entry of an order dividing the SBI account in accordance with this

opinion. We do not retain jurisdiction.




                                                                          A-0214-18T2
                                          8